In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-353 CV

____________________


IN RE KARMAY JANITORIAL CO.




Original Proceeding



MEMORANDUM OPINION 
	Karmay Janitorial Co. petitions the Court for a writ of mandamus to compel the trial
court to vacate its interlocutory orders excluding the testimony of the relator's expert witness,
and denying the relator's motion for continuance.  The underlying suit is a slip and fall case
in which the real party in interest, Pauline Barnett, alleges negligence by the relator's floor
cleaning crew.  The trial court ruled that the relator failed to timely designate the witness. 	Trial is set for August 28, 2006.
	Assuming without deciding that the trial court abused its discretion, we hold that the
relator failed to establish that appeal will not be an adequate remedy.  Supreme Court
precedent recognizes appeal as the appropriate remedy for the erroneous exclusion of an
expert witness.  See generally In re Ford Motor Co., 988 S.W.2d 714, 721 (Tex.1998);
Walker v. Packer, 827 S.W.2d 833, 843 (Tex. 1992).  The denial of a motion for continuance
is an incidental trial ruling ordinarily not reviewable by mandamus.  Gen. Motors Corp. v.
Gayle, 951 S.W.2d 469, 477 (Tex. 1997).  Relator does not explain how this particular case
presents unique circumstances justifying extraordinary relief for complaints historically not
subject to mandamus.  See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136-37 (Tex.
2004).  The relator's  petition for writ of mandamus is denied.  We deny the relator's motion
for an emergency stay of the proceedings in the trial court.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered August 24, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.